841 F.2d 1125
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kathy M. CHAFFIN, Plaintiff-Appellant,v.ACA MANAGEMENT CO., Defendant-Appellee.
No. 86-2100.
United States Court of Appeals, Sixth Circuit.
March 3, 1988.

Before DAVID A. NELSON and BOGGS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Senior Circuit Judge.

ORDER

1
This is an appeal by appellant Kathy M. Chaffin from summary judgment entered by District Judge Ralph Freeman of the United States District Court for the Eastern District of Michigan.


2
We have read and considered the briefs and arguments of the parties and are convinced that the District Judge's analysis and decision of this case was and is correct.  We therefore affirm the judgment of the District Court for the reasons set forth in its Memorandum Opinion as quoted in the Joint Appendix filed in this case, pages 12 through 27.